Citation Nr: 1736192	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to initial compensable rating prior to July 9, 2016, and to a disability rating greater than 30 percent from July 9, 2016, for pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to December 1973.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016, the Board remanded the claim on appeal for further development, and the case is again before the Board for further appellate proceedings.  

In the Board's April 2017 remand, the Board noted that the matter regarding an increase in the skin disorder was stayed until a final decision was reached on the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit reversed the United States Court of Appeals for Veterans Claims (CAVC) decision In Johnson, the stay has been lifted, and the issue is now before the Board to resume appellate proceedings.  

The Veteran has appeared at two Board hearings before Veteran Law Judges.  The first, held in December 2009, dealt with the issue of timeliness of his appeals, and the merits of the underlying claims were not addressed.  The second, held in September 2014 and presided over by the undersigned Veterans Law Judge, is the only Board hearing to deal with the factual merits of the appeals.  Therefore, only the undersigned Veterans Law Judge is required by law to participate in the adjudication of the appeal, and a panel decision is not necessary.  38 U.S.C.A. § 1707; 38 C.F.R. § 20.707.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.




FINDING OF FACT

For the entire appeal period, the Veteran's service-connected pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder) is manifested by bumps on the face and back and scarring of the face with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); but, visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are four or five characteristics of disfigurement; or, more than 40 percent of the entire body or more than 30 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is not shown.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2016, the criteria for an increased initial disability rating of 30 percent, but no higher, for the service-connected pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7828 (2016).  

2.  From July 9, 2013, the criteria for a disability rating greater than 30 percent for the service-connected pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder) have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7828 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compliance with Prior Remand

In June 2016, the Board remanded the claim and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran with a VA examination to determine the severity of his skin disorder.  The Veteran was afforded such an examination in July 2016, and the examiner provided the requested information.  The claim on appeal was readjudicated in an October 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations to determine the nature and severity of his skin disorder.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts do not show that staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Skin Disorder

The Veteran's pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder) is currently evaluated as noncompensable prior to July 9, 2016 under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828, and as 30 percent disabling from July 9, 2016 under DC 7800.   The Veteran contends that such ratings do not accurately depict the severity of his disability.  

The Veteran is competent to report his symptoms and observations, and the Board finds such reports are credible. 

The Board will now consider whether an increased rating is warranted for the Veteran's skin disorder under the applicable diagnostic codes pertaining to disfigurement of the face and scars.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805). The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the underlying claim for service-connection for a skin disorder in 2003, prior to the revisions.  Though the Veteran has not requested consideration under the amended criteria, the Board will consider the Veteran's claim for increased compensation for the skin disorder under both the pre-amended and post-amended rating criteria and will apply the rating criteria that allows for a higher evaluation.  

First, the Board will consider the rating criteria pertaining to disfigurement.  Pre-amended DC 7800, which pertains to disfigurement of the head, face, or neck, provides that a 10 percent evaluation is provided when there is one characteristic of disfigurement. A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement. An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2002).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800, Note (1) (2002).  When evaluating under these criteria, unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, DC 7800, Note (3) (2002).  

The relevant portions of the post-amended DC 7800 rating criteria are unchanged from the pre-amended rating criteria, noted above, except that the post-amended Note (4) additionally provides that disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and § 4.25 is to be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118 (2015).

During the entire appeal period, the Veteran's skin disorder is manifested by acne and bumps on the Veteran's face and back, and scarring with visible or palpable tissue loss and either gross distortion or asymmetry of the paired set of cheeks.  For instance, on VA examination in July 2016, the Veteran reported having problems with shave bumps and hair bumps during the entire appeal period, and the examiner noted scarring on the bilateral cheeks and that such scarring affects a total area of 0.1cm x 0.1cm.  The Veteran noted on the July 2016 VA examination that the texture and tone of his skin is uneven.  Also, on VA examination in October 2015, the examiner noted subtle pitted scarring of the buccal cheeks.  The October 2015 VA examiner noted that the Veteran's skin disorder has not progressed or worsened based on previous reports.  In the October 2003 notice of disagreement, the Veteran stated that his skin disorder results in dark deep acne marks, discoloration on his face, holes in his facial skin, and sores from razor bumps which are painful.  Because the evidence shows palpable tissue loss on both cheeks and gross distortion of the bilateral cheeks during the entire appeal period, the criteria for a disability rating of 30 percent under DC 7800 have been met for the entire appeal period.  Thus, an increased initial rating of 30 percent prior to July 9, 2016 is warranted.  

On the other hand, during the entire appeal period, visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) is not shown.  The Veteran's pitted scarring is shown by the evidence as manifesting on the cheeks only.  Further, though the evidence shows that the Veteran's skin disorder is manifested by hyperpigmented skin in impacted areas, scarring on the cheeks, and irregular skin texture in impacted areas, four or five characteristics of disfigurement are not shown by the lay reports or medical evidence.  For these reasons, the criteria for a rating greater than 30 percent under DC 7800 have not been met or approximated at any point during the appeal period.  

Next, the Board will consider the rating criteria for scars.  Prior to October 23, 2008, the rating schedule provided as follows:

DC 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  Though the Veteran is shown to have scarring of the face, and deep acne, there is no evidence that the Veteran's service-connected skin disorder manifests in deep scars not of the head, face or neck, including any such scars causing limited motion.  Thus, pre-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2002).  

Under DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a maximum rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  Because 10 percent is the maximum rating allowed under this code, an increased rating under this code is not warranted.  

Under DC 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2002).  Because 10 percent is the maximum rating allowed under this code, an increased rating under this code is not warranted.  

Under DC 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  38 C.F.R. § 4.118 (2002).  Because 10 percent is the maximum rating allowed under this code, an increased rating under this code is not warranted.  

Under DC 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  There is no lay report or medical evidence to show that the Veteran's skin disorder limits the function of any affected part.  The evidence shows that the Veteran's cheek scarring and the Veteran's active skin disorder does not result in any indication of limited function of his chin, jaw, lips, or movement of his face.  The Veteran has also reported active skin disorder that manifests on his back; however, there is no report by the Veteran or indication in the medical evidence that such skin disorder limits the functioning and movement of his back.  Therefore, rating the skin disorder on limitation of function of the affected part is not warranted. 

After October 23, 2008, the rating schedule provides as follows:

DC 7801 pertains to deep and nonlinear scars not of the head, face, or neck.  Though the Veteran has scarring on the face, and though the Veteran's acne is shown to be deep at times, such acne on the Veteran's back is shown by the evidence to manifest in pustules and macules (bumps), and there is no indication that the Veteran's skin disorder has manifested in any nonlinear scars covering an area not of the head, face, or neck.  Thus, post-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2016). 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).  Again, there is no indication that the Veteran's skin disorder has manifested in scarring of a nonlinear area not of the head, face, or neck.   Thus, DC 7802 is not applicable. 

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118 (2016).  Here, the evidence shows that the Veteran's skin disorder can manifest in pain and tenderness.  See e.g., May 2010 VA examination (noting that the Veteran's skin disorder manifests in tenderness); October 2003 notice of disagreement (noting that his razor bumps are painful).  Because there is no evidence of unstable scar, and because 30 percent is the maximum rating allowed under this code for painful scarring, an increased rating under this code is not warranted.  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2016).  The Board has considered each disabling effect of the Veteran's skin disorder under the appropriate applicable codes in this decision.  The Board has considered the applicability of other codes and finds that no other codes are for application.  

The Board will also consider the rating criteria under DC 7828.  Under DC 7828, a noncompensable disability rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts, of any extent.  A 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  The maximum 30 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Or acne may be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  Because 30 percent is the maximum rating provided under DC 7828, an increased rating under this code is not warranted. 

The Board will now consider the rating criteria under DC 7806.  Under DC 7806, a zero percent noncompensable rating is warranted for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Or, dermatitis or eczema may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent maximum rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 30 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In Johnson v. Shulkin, 16-2144 ( Fed. Cir. 2017), the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."

During the entire appeal period, the Veteran's skin disorder is manifested by at worse systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The evidence shows that the Veteran can get acute flare ups of his symptoms, and at most, such flareups are treated occasionally by oral antibiotics.  For instance, in a February 2002 private treatment note from Tulane University (dating before the appeal period), it is noted that the Veteran is following up for skin disorder, and the Veteran began taking the oral medication Monodox.  In the June 2004 VA examination, the Veteran reported that he was given antibiotics on different occasions.  By May 2003, the Veteran was using only topical medications on a regular basis.  See May 2003 VA treatment note (Veteran stated that he currently uses 3 different creams).  

On review, the evidence shows that the Veteran has a history of being treated at most occasionally with oral medication, but that the vast majority of the time he is treated with topical medication.  See e.g., May 2003 VA treatment note (Veteran stated that he currently uses 3 different creams); June 2004 VA examination (Veteran uses topical therapy currently); May 2010 VA examination (Veteran reported using cocoa butter moisture and other topical medications); September 2014 Board hearing transcript (Veteran testified as to using topical medications); June 2016 VA dermatology note (Veteran reported continuing his topical skin care regime); July 2016 VA examination (Veteran's skin disorder is noted as manifesting in lesions that are painful at times, and that also his bumps can get infected, and there is sometimes itching; examiner noted that all treatment products are topical).  The Board also notes that the Veteran has a history of using the medication Solaquin to treat his skin disorder during the appeal period.  See e.g., August 2003 VA dermatology consult.  However, in a May 2003 VA primary care addendum, a VA dermatologist stated that Solaquin is a steroid cream, and therefore such medication is topical and not systemic.  For these reasons, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period is not shown.  Further, given that the Veteran's skin disorder impacts part of his face and part of his back, there is no report by the Veteran or indication in the medical evidence that the Veteran's service-connected skin disorder affects more than 40 percent of the entire body or more than 30 percent of exposed areas affected.  Accordingly, criteria for a rating greater than 30 percent under DC 7806 have not been met or approximated at any point during the appeal period.   

At no point during the applicable rating period have the criteria for an evaluation greater than 30 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than 30 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for the skin disorder.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to an increased initial disability rating of 30 percent prior to July 9, 2016, for the service connected pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder) is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a disability rating greater than 30 percent from July 9, 2016, for the service connected pseudofolloculitis barbae with residuals to include scarring of the bilateral cheeks (skin disorder)is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


